        Case 3:17-cv-02183-MEM Document 32 Filed 11/29/18 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                   CIVIL ACTION

             Plaintiff

      v.

SUSQUEHANNA COUNTY


             Defendant                         No. 3:17-CV-2183-MEM

       MOTION TO EXTEND DEADLINE FOR EXPORT REPORTS

      NOW COMES, the Plaintiff, Robert Stoud, by and through his counsel, and

in support of this motion, avers as follows:

   1. Pursuant to an Order dated November 13, 2018 (Doc. 27) entered by this

      Honorable Court, expert reports due are due from the Plaintiff on or before

      December 10, 2018; from the Defendant on or before January 10, 2019;

      supplementations, if any, by the Plaintiff on or before February 11, 2019 and

      by Defendant on or before March 11, 2019.

   2. The Plaintiff is seeking to extend the deadlines for expert reports by one

      month.

   3. The requested extension will not unreasonably delay trial.

      WHEREFORE, the Plaintiff respectfully requests that this Honorable Court

extend the deadlines for expert reports.
    Case 3:17-cv-02183-MEM Document 32 Filed 11/29/18 Page 2 of 5




                                     Respectfully Submitted:

                                     /s/ Gerard M. Karam, Esquire
                                     Gerard M. Karam, Esquire
                                     Bar I.D. # PA 49625
                                     gmk@mkpvlaw.com

                                     /s/ Christopher J. Szewczyk, Esquire
                                     Bar I.D. # PA 306689
                                     cjs@mkpvlaw.com
                                     Mazzoni, Karam, Petorak, and
                                     Valvano
                                     321 Spruce Street
                                     Suite 201
                                     Scranton, PA 18503
                                     P: (570) 348-0776
                                     F: (570) 348-2755


Date: November 29, 2018
        Case 3:17-cv-02183-MEM Document 32 Filed 11/29/18 Page 3 of 5




                      CERTIFICATE OF CONCURRENCE


      The undersigned hereby certifies that on November 28, 2018, he contacted

A. James Hailstone, Esquire requesting concurrence in the foregoing motion.

Attorney Hailstone concurs in Plaintiff’s request.




                                             /s/ Christopher J. Szewczyk, Esquire
                                             Christopher J. Szewczyk, Esquire
                                             Mazzoni, Karam, Petorak, and
                                             Valvano
                                             321 Spruce Street
                                             Suite 201
                                             Scranton, PA 18503
                                             (570) 348-0776

Dated: November 29, 2018
       Case 3:17-cv-02183-MEM Document 32 Filed 11/29/18 Page 4 of 5




                        CERTIFICATE OF SERVICE


      I, Gerard M. Karam, Esquire, hereby certify that I have served a true and

correct copy of the foregoing document via electronic service/ECF system on the

29th day of November, 2018.




                                            /s/ Gerard M. Karam, Esquire
                                            Gerard M. Karam, Esquire
         Case 3:17-cv-02183-MEM Document 32 Filed 11/29/18 Page 5 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                CIVIL ACTION

             Plaintiff

        v.

SUSQUEHANNA COUNTY, et al.


             Defendants                     No. 3:17-CV-2183-MEM


                                     ORDER

        AND NOW, this ______ day of ____________, 2018, based upon Plaintiff’s

Motion to Extend Deadline for Expert Reports, said motion is GRANTED. Expert

reports from the Plaintiff are due on or before January 15, 2019; from the

Defendant on or before February 15, 2019; supplementations, if any, by Plaintiff

will be due on or before March 15, 2019 and by Defendant on or before April 15,

2019.



                                                         BY THE COURT:




                                                         ___________________J.
